60 F.3d 822NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Rocky Dee HINES, Plaintiff--Appellant,andLeo Rites;  Roosevelt Brandon;  Robert White;  WilliamJamison;  Rick Bailey;  Michael Sewell, Plaintiffs,v.Richard A. LANHAM, Sr.;  William L. Smith, Defendants--Appellees.Leo RITES;  Roosevelt Brandon;  Robert White;  WilliamJamison, Plaintiffs--Appellants,andRocky Dee Hines;  Rick Bailey;  Michael Sewell, Plaintiffs,v.Richard A. LANHAM, Sr.;  William L. Smith, Defendants--Appellees.
Nos. 95-6410, 95-6411.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 27, 1995.

Rocky Dee Hines, Leo Rites, Roosevelt Brandon, Robert White, William Jamison, Appellants Pro Se.  John Joseph Curran, Jr., Atty. Gen., Audrey J.S. Carrion, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaints.  We have reviewed the records and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Rites v. Lanham, No. CA-94-1429-H (D. Md. Mar. 2, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED